Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 February 2022 has been entered. Claims 1, 11, 12, 18, 19 have been canceled. Claims 2-10, 13-17, 20-25 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 6-10, 13-17, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Altberg et al. (9,984,377) in view of Morrisroe et al. (20050144073) further in view of Johnson et al. (20020188511). 
As per claims 2, 9, 16,
Altberg discloses a method performed by a computing system associated with a web publisher for facilitating generation of an advertising message, the method comprising:
receiving, at the computing system and from an advertising message generation
service, a web page information request (Claim 1, 9); 
wherein the web page information request includes a URL identifying a web page
associated with the web publisher (Col. 2, ll. 13-22; Col. 9, ll. 22-55);
	retrieving, from a store of information used to publish web pages and using the
URL, the HTML source code of the web page associated with the web Publisher (Col. 2, ll. 13-22; Col. 9, ll. 22-55); 	
wherein the HTML source code includes patterns that, when matched,
provide information specifying visual features of the web page (claim 1, 9).
wherein the visual content information is required to construct multiple
advertising messages each incorporating at least a portion of the
visual features of the web page specified in the information (claim 9); and
wherein the at least one constructed advertising message includes a modified constructed advertising message that incorporates an image from a gallery of images each extracted from the web page (claim 9).
	Altberg does not explicitly disclose:

one or more HTML attributes, and corresponding values for the one or more HTML attributes;
providing, in response to the received web page information request, visual content information to the advertising message generation service;
 receiving, from the advertising message generation service, at least one
constructed advertising message from the multiple advertising messages that incorporates at least one visual feature of the visual features of the webpage determined based on patterns matched in the HTML source code.
However, Morrisroe discloses:
wherein the web page information request includes a request for HTML source code of the web page associated with the web publisher (par 34) Morrisroe discloses capturing information from a web page that a user has visited. Examiner interprets that as a requested web page a user visits.
one or more HTML attributes, and corresponding values for the one or more HTML attributes (par 44);
providing, in response to the received web page information request, visual content information to the advertising message generation service (par 34),
 receiving, from the advertising message generation service, at least one
constructed advertising message from the multiple advertising messages that incorporates at least one visual feature of the visual features of the webpage determined based on patterns matched in the HTML source code (par 34, 98). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Morrisroe’s wherein the web page information request includes a request for HTML source code of the web page associated with the web publisher; one or more HTML attributes, and corresponding values for the one or more HTML attributes; providing, in response to the received web page information request, visual content information to the advertising message generation service, receiving, from the advertising message generation service, at least one constructed advertising message from the multiple advertising messages that incorporates at least one visual feature of the visual features of the webpage determined based on patterns matched in the HTML source code to Altberg’s extracts visual content from a model web page, then constructs an advertising message that contains the extracted visual content. One would be motivated to do this in order to identify generic advertisement content to be provided to the user, identifying additional personalized advertisement content which is personalized to the user based on user information, and combining the personalized advertisement content with the generic advertisement content to create a personalized advertisement (Morrisroe Abstract).
Altberg does not explicitly disclose:
the at least one visual feature determined based on patterns matched in the HTML source code includes a text color, a text font, or a background color of the web page.

the at least one visual feature determined based on patterns matched in the HTML source code includes a text color, a text font, or a background color of the web page (par 20). Johnson discloses an ability to build a webpage “having the look and feel of the client's website” This is accomplished by retrieving text and font which are client specific. 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Johnson’s the at least one visual feature determined based on patterns matched in the HTML source code includes a text color, a text font, or a background color of the web page to Altberg’s extracts visual content from a model web page, then constructs an advertising message that contains the extracted visual content. One would be motivated to do this in order to provide advertisers with the ability to maintain session information and "recognize" when a member leaves and returns to their site (Johnson par 20).
	As per claims 3, 10, 17,
	Altberg discloses wherein the provided visual content information includes the retrieved HTML source code, and wherein the at least one visual feature is based on the one or more HTML attributes and the corresponding values for the one or more HTML attributes (claim 1, 9).
	As per claims 6, 13, 20,
	Morrisroe discloses wherein the visual features of the web page
include a video sequence and the at least one constructed advertising message

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Morrisroe’s the visual features of the web page include a video sequence and the at least one constructed advertising message includes a constructed advertising message that incorporates the video sequence to Altberg’s extracts visual content from a model web page, then constructs an advertising message that contains the extracted visual content. One would be motivated to do this in order to contextually understand a content in a video file and make a pairing of one or more contextually relevant advertisements to the content in the video file (Morrisroe Abstract).
As per claims 7, 14, 21,
	Altberg discloses wherein the at least one constructed advertising message includes a constructed advertising message that contains a link to the web page associated with the web publisher, and wherein the image selected by the
user is selected by dragging the image to a target drop region of a user interface
associated with the advertising message generation service (Col. 2, ll. 13-22; Col. 9, ll. 22-55).
As per claims 8, 15,
	Altberg discloses receiving an audio content request; and providing, in response to the received audio content request, audio content associated with the web page (col. 3, ll. 35-49), wherein the at least one constructed advertising message includes a constructed advertising message that incorporates the provided audio content (col. 3, ll. 35-49; claim 1, 9).
Claims 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Altberg et al. (9,984,377) in view of Morrisroe et al. (20050144073) further in view of Johnson et al. (20020188511) further in view of Lerman et al. (20130291012).
As per claim 22,
The Altberg, Morrisroe and Johnson combination discloses the claimed invention as in claim 2. The combination does not explicitly disclose:
the modified constructed advertising message further incorporates a visual effect including a panning, an image carousel, or a video scanning effect.
However, Lerman discloses:
the modified constructed advertising message further incorporates a visual effect including a panning, an image carousel, or a video scanning effect (claim 1) Lerman discloses an advertisement content that is a slideshow. Examiner asserts that it is old and well known in the art that an advertisement can be delivered in a slideshow format which is also known as a carousel.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Lerman’s the modified constructed advertising message further incorporates a visual effect including a panning, an image carousel, or a video scanning effect to Altberg’s extracts visual content from a model web page, then constructs an advertising message that contains the extracted visual content. One would be motivated to do this in order to provide advertising content that may be deliver in a slideshow format (Lerman Abstract).
As per claim 23
Johnson dscloses:

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Johnson’s the modified constructed advertising message incorporates a set of colors extracted from the web page associated with the web publisher, and wherein the set of colors extracted from the web page associated with the web publisher include two or more of a color of a logo, a color of a background, a color of a background of a selected tab, and a color of a text to Altberg’s extracts visual content from a model web page, then constructs an advertising message that contains the extracted visual content. One would be motivated to do this in order to provide advertisers with the ability to maintain session information and "recognize" when a member leaves and returns to their site (Johnson par 20).
Claims 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Altberg et al. (9,984,377) in view of Morrisroe et al. (20050144073) further in view of Johnson et al. (20020188511) further in view of Badros et al. (8,577,181).
As per claim 24,
The Altberg, Morrisroe and Johnson combination discloses the claimed invention as in claim 2. The combination does not explicitly disclose:

However, Badros discloses:
the image of the modified constructed advertising message Is a cropped, zoomed, or panned version of the image extracted from the gallery of images each extracted from the web page (col. 5, ll. 3-38). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Badros’ the image of the modified constructed advertising message Is a cropped, zoomed, or panned version of the image extracted from the gallery of images each extracted from the web page to Altberg’s extracts visual content from a model web page, then constructs an advertising message that contains the extracted visual content. One would be motivated to do this in order to display advertising content on a screen where there is also other content (Badros cl. 1, ll. 20).
As per claim 25,
	Badros discloses:
the at least one constructed advertising message includes a first modified constructed advertising message having a first advertising message configuration and a second modified constructed advertising message having a second advertising message configuration different from the first advertising message configuration, and wherein the first and second advertising message configurations define dimensions of a respective modified constructed advertisement message of the first and second modified constructed advertisement messages and a type of media associated with the 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Badros’ the at least one constructed advertising message includes a first modified constructed advertising message having a first advertising message configuration and a second modified constructed advertising message having a second advertising message configuration different from the first advertising message configuration, and wherein the first and second advertising message configurations define dimensions of a respective modified constructed advertisement message of the first and second modified constructed advertisement messages and a type of media associated with the respective modified constructed advertisement message of the first and second modified constructed advertisement messages to Altberg’s extracts visual content from a model web page, then constructs an advertising message that contains the extracted visual content. One would be motivated to do this in order to display advertising content on a screen where there is also other content (Badros cl. 1, ll. 20).
Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Altberg et al. (9,984,377) in view of Morrisroe et al. (20050144073) further in view of Johnson et al. (20020188511) further in view of Tunguz-Zawislak et al. (20170178201)(hereinafter: Tunguz) 
As per claim 4,
the Altberg, Morrisroe and Johnson combination discloses the claimed invention as in claim 2. The combination does not explicitly disclose:

However, Tunguz discloses:
wherein the visual features of the web page include a first text color or a first text format, and the at least one constructed advertising message includes a constructed advertising message that incorporates text in the first text color or the first text format (par 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Tunguz’s the visual features of the web page include a first text color or a first text format, and the at least one constructed advertising message includes a constructed advertising message that incorporates text in the first text color or the first text format to Altberg’s extracts visual content from a model web page, then constructs an advertising message that contains the extracted visual content. One would be motivated to do this in order to provide custom settings for a given web page publisher may be stored at the ad server and applied to ads for that publisher automatically (Tunguz par 2).
As per claim 5, 
the Altberg and Morrisroe combination discloses the claimed invention as in claim 2. The combination does not explicitly disclose:
 wherein the visual features of the web page include a first background color and the at least one constructed advertising message includes a constructed advertising message that incorporates the first background color. 

wherein the visual features of the web page include a first background color and the at least one constructed advertising message includes a constructed advertising message that incorporates the first background color (par 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Tunguz’s wherein the visual features of the web page include a first background color and the at least one constructed advertising message includes a constructed advertising message that incorporates the first background color to Altberg’s extracts visual content from a model web page, then constructs an advertising message that contains the extracted visual content. One would be motivated to do this in order to provide custom settings for a given web page publisher may be stored at the ad server and applied to ads for that publisher automatically (Tunguz par 2).
Response to Arguments
Applicant Remarks filed on 2/25/2022 which include arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. Please note the addition of Morrisroe to the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/           Primary Examiner, Art Unit 3621